COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-12-00451-CR


Ruth Frances Vasquez                    §    From the 213th District Court

                                        §    of Tarrant County (1276621D)

v.                                      §    December 6, 2012

                                        §    Per Curiam

The State of Texas                      §    (nfp)

                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed.



                                    SECOND DISTRICT COURT OF APPEALS


                                    PER CURIAM
                          COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-12-00451-CR


RUTH FRANCES VASQUEZ                                                    APPELLANT

                                          V.

THE STATE OF TEXAS                                                            STATE


                                       ----------

          FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY

                                       ----------

                         MEMORANDUM OPINION1

                                       ----------

      Appellant Ruth Frances Vasquez attempts to appeal her conviction,

pursuant to a plea bargain, for state-jail-felony theft.2 On September 14, 2012,

appellant received written plea admonishments, waived her constitutional and

statutory rights, judicially confessed, and pled guilty. The trial court convicted her


      1
       See Tex. R. App. P. 47.4.
      2
        See Tex. Penal Code Ann. § 31.03(a), (e)(4)(D) (West Supp. 2012). The
trial court’s judgment indicates that the offense occurred in March 2012.


                                           2
of state-jail-felony theft and sentenced her to eight months’ confinement. On the

same day, the trial court signed a certification of appellant’s right to appeal, which

she and her counsel also signed. The certification states that appellant entered

into a plea bargain and has “NO right of appeal.” Nonetheless, she filed a pro se

notice of appeal.

      On September 28, 2012, through a letter, we notified appellant of the

contents of the certification and stated that we would dismiss the appeal unless,

by October 8, 2012, she filed a response showing grounds for continuing the

appeal. See Tex. R. App. P. 25.2(a)(2), (d). We have not received a response.

Therefore, in accordance with the trial court’s certification, we dismiss this

appeal.   See Tex. R. App. P. 25.2(d) (“The appeal must be dismissed if a

certification that shows the defendant has the right of appeal has not been made

part of the record under these rules.”), 43.2(f); Chavez v. State, 183 S.W.3d 675,

680 (Tex. Crim. App. 2006); Jackson v. State, 168 S.W.3d 239, 243 (Tex. App.—

Fort Worth 2005, no pet.).




                                                    PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 6, 2012




                                          3